Title: To John Adams from William Tudor, Sr., 5 September 1816
From: Tudor, William, Sr.
To: Adams, John


				
					My dear Sir
					Thursday 5th. Sepr. 1816
				
				An extraordinary Paragraph which appeared in the Boston daily Advertiser of this morning, & which I inclose, (lest you should not take that Paper) induces me to renew a Correspondence, which I regret has been so long intermitted & which was always a Source of pleasurable & important information.No American who knew the Character of at lest one of the Diplomatists whom the Baron has thought proper so ridiculously to quote, but would have been the last Man in the United States to have applied to a French Philosopher, Statesman or Theologian, for a practical & liberal System of either Political or religious government. Of all Men for national Lawgivers, professed Philosophers have always I believe, make the worst. Witness Locke’s Constitution for South Carolina; Franklin’s single Branch for the democratic Republic of Pennsylvania; the abbe Seyes numerous Constitutions for distracted France: Mr Jefferson’s Ideas of the Perfectability of Man; Sir Philip Sydney’s Arcadia; Chancellor Moore’s Utopia &c. &c. back to Licurgus’s iron Money & the physical & moral Slavery of his glorious & savage Spartans.Believing that you were personally acquainted with Baron Grimm, during that eventful Period that You were negotiating the triumphant Peace of Paris, I have dared intrude upon your Retirement to learn from you something of the Character of a Man whose lively literary Talents have furnished so much Amusement to the reading Part of the World. And whether it was not customary with him when he aimed at either Wit or Satire to fabricate any singular Story, as a substratum for his Purpose. This assuredly was his Object when he introduces two such Men as Messr. Adams & Franklin, to enable him to laugh at & expose the poor Abbe Mably’s Treatise on Legislation.I will not apologise for this Intrusion on that sacred Repose, to which, you, among all the surviving Statesmen of our Country are so peculiarly intitled, for as I do not belong to either of those Classes which you have so lately had occasion to deprecate, I will not consider myself amongst the Number of the proscribed. And more especially as it furnishes me with the Opportunity of assuring You of that affectionate Respect with which I am; my dear Sir, / most truly yours
				
					Wm Tudor
				
				
			